Dismissed and Memorandum Opinion filed October 16, 2008







Dismissed
and Memorandum Opinion filed October 16, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00363-CV
____________
 
THE AIR CONDITIONING STORE, INC., Appellant
 
V.
 
JACK WAINWRIGHT, UNIVERSAL PROTECTION PLAN, INC. D/B/A
UNIVERSAL ADMINISTRATORS AND D/B/A UNIVERSAL ADMINISTRATOR SERVICE AND
UNIVERSAL ADMINISTRATORS, L.L.C., 
LYNDON PROPERTY INSURANCE COMPANY AND 
PROTECTIVE LIFE INSURANCE COMPANY, Appellees
 

 
On Appeal from the 151st
District Court
Harris
County, Texas
Trial Court Cause
No. 2006-22675 
 

 
M E M O R
A N D U M  O P I N I O N
This is
an attempted appeal from an order signed April 16, 2008.  The clerk=s record was filed on July 23, 2008. 





Generally,
appeals may be taken only from final judgments.  Lehmann v. Har‑Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Interlocutory orders may be
appealed only if permitted by statute.  Bally Total Fitness Corp. v. Jackson,
53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842
S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).  
Our
review of the record reveals that the order that is the subject of this appeal
is not a final judgment.  On September 8, 2008, notification was transmitted to
the parties of this court=s intention to dismiss the appeal for want of jurisdiction
unless appellant on or before September 19, 2008, filed a response
demonstrating grounds for continuing the appeal.  See Tex. R. App. P. 42.3(a).
Appellant
filed no response.  Accordingly, the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed October
16, 2008.
Panel consists of Chief Justice Hedges, Justices
Anderson and Frost.